PARKER, Judge.
Smith was found guilty by a jury and sentenced to three years imprisonment. Smith alleges the trial court erred in imposing court costs pursuant to section 27.3455, Florida Statutes (1985). We agree.
The trial court did not mention these costs during the sentencing hearing. The costs were imposed even though the court had found Smith insolvent. Smith was never afforded an opportunity to object to the costs.
Costs are not assessable against an indigent defendant unless the trial court announces the imposition of costs in the presence of the defendant at the sentencing hearing. Sescon v. State, 506 So.2d 45 (Fla. 2d DCA 1987). See also, Jenkins v. State, 444 So.2d 947 (Fla.1984).
We reverse the imposition of costs, and remand this matter for a hearing consistent with this opinion. In all other respects, this matter is affirmed.
DANAHY, C.J., and FRANK, J., concur.